Citation Nr: 0845162	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-00 718	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for lumbar disc and 
joint disease, to include as secondary to service-connected 
lumbar myositis.

2.  Entitlement to a compensable rating for lumbar myositis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to January 1966.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Milwaukee, Wisconsin Department of Veterans 
Appeals (VA) Regional Office (RO).  In May 2006 a hearing was 
held before a Decision Review Officer (DRO) at the RO.  In 
April 2008, a Travel Board hearing was held before the 
undersigned.  Transcripts of both hearings are associated 
with the claims file.  At the Travel Board hearing, the 
veteran submitted additional evidence with a waiver of 
initial RO consideration, and was granted a 90-day abeyance 
period for submission of additional evidence.  In June 2008, 
the veteran submitted additional evidence that was not 
reviewed by the RO.  However, he waived RO consideration of 
the additional evidence, permitting the Board to consider 
such records in the first instance.  See 38 C.F.R. § 
20.1304(c).  Hence, the additional evidence is being 
considered.

The matter of the rating for lumbar myositis is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if any action 
on his part is required.


FINDING OF FACT

The veteran's lumbar disc and joint disease was not 
manifested in service or in the first post-service year; and 
is not shown to be related to his service or to have been 
caused or aggravated by his service connected lumbar 
myositis.


CONCLUSION OF LAW

Service connection for lumbar disc and joint disease, 
including as secondary to service connected lumbar myositis, 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the matter 
being addressed.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issue of service connection decided herein, 
November 2002 and May 2005 letters from the RO informed the 
veteran of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of his claim, the 
assistance that VA would provide to obtain evidence and 
information in support of his claim, and the evidence that he 
should submit if he did not desire VA to obtain such evidence 
on his behalf.  Although complete VCAA notice was not 
provided to the veteran prior to the initial adjudication in 
this matter, he has had ample opportunity to supplement the 
record and to participate in the adjudicatory process 
following notice.  The claim was readjudicated after all 
essential notice was given.  See February 2007 supplemental 
statement of the case (SSOC).  He is not prejudiced by any 
notice deficiency, including in timing, earlier in the 
process.

While the veteran did not receive timely notice regarding 
disability ratings or effective dates of awards (Dingess v. 
Nicholson, 19 Vet. App. 473 (2006)), this decision denies 
service connection; neither the rating of a disability nor 
the effective date of an award is a matter for consideration.  
Hence, he is not prejudiced by the timing of such notice.

The veteran's service treatment records (STRs) are associated 
with his claims file, as are pertinent post-service treatment 
records.  The RO arranged for examinations in January 2003, 
December 2004 and December 2006.  The veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of this claim.

II.  Legal Criteria, Evidence and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  If certain chronic diseases (here, arthritis) are 
manifested to a compensable degree within one year following 
a veteran's discharge from active duty, they may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection also may be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis in Allen.  The revised 38 C.F.R. § 3.310 provides, 
in essence, that in an aggravation secondary service 
connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes all of the evidence in the veteran's claims 
file, with an emphasis on the evidence relevant to this 
appeal, has been reviewed.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate, and the analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

The veteran's STRs are silent for complaints, symptoms, or 
diagnosis of lumbar disc and/or joint disease.  Service 
connection has been established for lumbar myositis of 
undetermined etiology.

November 2002 to December 2006 VA records show the veteran 
received treatment for low back complaints.

On January 2003 VA examination, the veteran reported that he 
injured his back in service and subsequently experienced 
paralysis.  He denied any trauma.  He reported that since 
discharge from the military he has had no consistent 
treatment for his lumbar spine.  Physical examination 
revealed that he was able to move freely in and out of the 
chair and on and off the table.  The musculature of the spine 
was within normal limits.  Range of motion was normal.  Deep 
tendon reflexes were intact.  Sensation was intact.  There 
was no evidence of any radicular symptoms.  He was able to 
heel toe walk and squat.  Imaging showed degenerative disc 
disease with degenerative changes.  The diagnosis was 
recurrent mechanical lumbar sacral strain.  The examiner 
opined that the veteran's disc disease was more likely than 
not related only to aging and not to military service.

On December 2004 VA examination, the examiner opined that the 
veteran's degenerative lumbar disc and joint disease was more 
likely than not related to aging and not specifically to one 
incident in the military.
On December 2006 VA examination, physical examination 
revealed that the veteran was able to stand independently.  
He ambulated with a symmetrical gait, and was able to 
ambulate without assistive device.  He exhibited no evidence 
of foot drop; there was no spasm.  Motion was noted to be 
limited.  X-rays showed multi-level degenerative disc and 
joint disease of the spine. After thorough review of the 
veteran's claims file the examiner opined:

The veteran has a clear documentation of 
low back problems while in the service.  
Findings are consistent with recurrent 
lumbar strain.  In the examination after 
leaving the service he continues to have 
an area of tenderness in his lumbar 
spine.  However, the physical examination 
is unremarkable.

[The] veteran reports that he had 
intermittent problems with his back.  
However, there is no evidence that 
problem was sufficient to cause the 
veteran to seek care for his back.  He 
reports one visit to the VA after leaving 
the service.  This may have occurred 
around 1971 or 1972.  He reports that he 
did speak to someone about this.  
However, he did not follow-up to seek 
medical care.  As noted on the previous 
examination, the [veteran] is unable to 
show any evidence of ongoing care for his 
back after leaving the service and on 
today's history he is unable to provide 
evidence or documentation either from his 
workplace or from other medical providers 
that he sought care for his back.

Therefore, based on the above 
information, it is as likely as not that 
the veteran had a lumbar strain also 
referring to as myositis of the lumbar 
spine while in the service.  After 
leaving the service it was likely as not 
that he continued to have intermittent 
complaints of pain.  However, his 
symptoms were not sufficient for him to 
seek ongoing medical care.

The [veteran] currently has degenerative 
disc disease and degenerative spine 
disease of the lumbar spine.  There is no 
evidence of this finding on any of the x-
rays while in the service or in the x-ray 
after leaving the service.  The 
degenerative spine disease is multi-level 
in nature and therefore is more 
consistent with process of aging.  Based 
on the above information it is more 
likely than not that the [veteran's] 
current condition is a result of aging.  
It is less likely than not that the 
[veteran's] current problems of 
degenerative disc disease and joint 
disease is a result of the lumbar strains 
he sustained while in the service.  The 
degenerative disc and spine disease is 
the primary problem that the [veteran] is 
currently receiving treatment for.

At the April 2008 Travel Board hearing, the veteran testified 
that his lumbar disc and joint disease was a result of his 
military service.

In a May 2008 statement, Dr. SPD noted that the veteran was 
under his care for degenerative disc disease of the lumbar 
spine.  He stated that the veteran's degenerative disc 
disease "may have occurred while in military service . . . . 
I am not able to say with a greater likelihood than not that 
his current low back disability is a direct result of 
injuries to his lumbar spine while in the military service."

A May 2008 VA treatment record notes the veteran's complaints 
of persistent back pain due to degenerative disc disease.  
The VA examiner stated that while the veteran's degenerative 
disc disease "cannot conclusively be linked to falls he 
sustained while in [the] military, it would not be surpsing 
[sic] if this were a significant contributing factor."

It is not in dispute that the veteran currently has lumbar 
joint and disc disease.  However, as there is no medical 
evidence of lumbar joint and disc disease in service, and no 
medical evidence of the degenerative changes of the low back 
now shown prior to 2003, service connection for a lumbar disc 
and joint disease on the basis that such disability became 
manifest in service and persisted, or on a presumptive basis 
(for low back arthritis as chronic disease under 38 U.S.C.A. 
§ 1112) is not warranted.

Further, with respect to the etiology of the veteran's lumbar 
joint and disc disease, the Board notes that in May 2008, Dr. 
SPD stated that the veteran's degenerative disc disease "may 
have occurred while in military service" and a VA examiner 
stated that it would not be surprising if the falls the 
veteran sustained in service "were a significant 
contributing factor" to his development of degenerative disc 
disease.  Dr. SPD's use of the term "may" renders his opinion 
speculative.  And both physicians indicated that they could 
not conclusively link the veteran's degenerative disc disease 
to his military service.  Medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

Conversely, the January 2003, December 2004 and December 2006 
VA examination reports are clearly against the veteran's 
claim.  The examiners each found that the veteran's disc and 
joint disease is related to the aging process and not to his 
service-connected lumbar myositis, or otherwise to his 
service.  These opinions are based on a review of the 
veteran's entire pertinent medical history, including his 
STRs, post-service medical evidence and hearing testimony as 
noted above.  In particular, the December 2006 VA examiner 
provided a detailed explanation of the rationale for the 
conclusion reached, as noted above.  In light of the 
foregoing, the Board finds the December 2006 opinion the most 
probative and persuasive evidence in this matter.  

The veteran's own opinions relating his lumbar disc and joint 
disease to his military or to his service connected lumbar 
myositis are not competent evidence.  As a layperson, he is 
not competent to offer an opinion regarding medical etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-45 (1992).  
Moreover, a lengthy interval of time between service and the 
initial post-service clinical manifestation of a disability 
(here some 37 years) for which service connection is sought 
is, of itself, a factor weighing against a finding of service 
connection.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000).

The preponderance of the evidence is against the veteran's 
claim; accordingly, the benefit-of -the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for lumbar disc and joint disease, to 
include as secondary to service-connected lumbar myositis is 
denied.


REMAND

During the pendency of this appeal, the U. S. Court of 
Appeals for Veterans Claims (Court) outlined the notice that 
is necessary in a claim for an increased rating.  Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).  The Court held, in 
essence, that the Secretary must notify the claimant that, to 
substantiate a claim, the claimant must provide (or ask the 
Secretary to obtain) evidence of a worsening of the condition 
and its impact on employment and daily life; how disability 
ratings are assigned; general notice of any diagnostic code 
criteria for a higher rating that would not be satisfied by 
evidence of a noticeable worsening of symptoms and effect on 
functioning (such as a specific measurement or test result); 
and examples of the types of medical and lay evidence the 
veteran may submit to support an increased rating claim.  The 
veteran has not received notice that is fully Vazquez-
compliant; as he has not shown familiarity with what is 
needed to substantiate his claim (and therefore is prejudiced 
by the notice defect), the defect must be cured.

It is also noteworthy that where entitlement to compensation 
has already been established and increase in disability is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
staged ratings are appropriate in an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Regarding lumbar myositis, the RO must 
provide the veteran the specific notice 
required in increased compensation claims, 
as outlined by the Court in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and 
afford him adequate time to respond.  The 
notice must specifically advise him to 
provide (or ask VA to obtain) evidence 
demonstrating a worsening of the lumbar 
myositis and its impact on his employment 
and daily life.  Furthermore, he must be 
advised that the criteria for rating 
disabilities of the spine were revised 
effective September 26, 2003; and to 
warrant a compensable (10 percent) rating 
(under Diagnostic Code 5021) he must show 
that he experiences limitation of motion 
(i.e., swelling, muscle spasm, or 
satisfactory evidence of painful motion) 
due to his service-connected lumbar 
myositis; or prior to September 26, 2003, 
show that he has slight limitation of 
motion or characteristic pain on motion 
due to the lumbar myositis.

2.  The RO should then readjudicate the 
claim, to include consideration of the 
possibility of "staged" ratings, if 
indicated by facts found.  If it remains 
denied, the RO should issue an appropriate 
SSOC, and afford the veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


